September 13, 2017 BNY MELLON FUNDS TRUST –BNY Mellon Focused Equity Opportunities Fund Supplement to Statement of Additional Information dated December 30, 2016 Effective September 18, 2017, the following information supplements and supersedes any contrary information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists BNY Mellon Focused Equity Opportunities Fund's portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers FEOF N/A The following table lists the number and types of accounts (including the funds) advised by the primary portfolio manager shown below and assets under management in those accounts as of July 31, 2017: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Luis P. Rhi 0 $0 0 0 8,508 $7.76B The following table provides information on accounts managed (included within the table above) by the primary portfolio manager shown below that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Luis P. Rhi 0 0 $0 The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager shown below as of July 31, 2017: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Luis P. Rhi 0 $0 0 $0 ***** GRP12-SAISTK-0917-2
